DETAILED ACTION
Claims 47-50, 58-70, and 73-75 were rejected in the Office Action mailed 07/23/2021. 
Applicant filed a response, amended claims 49,63, and 70, cancelled claim 64, and added new claim 76 on 10/20/2021. 
Claims 47-50, 58-63, 65-70, and 73-76 are pending. 
Claims 47-50, 58-63, 65-70, and 73-76 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Applicant’s arguments, see pages 6-9, filed 10/20/2021, with respect to Kemp, Schlachter, Deodhar, and Marh have been fully considered and it is agreed none of the references teaches an ionic dispersant. Therefore, the previous 35 U.S.C. 103 rejection of claims 47-50 and 58-62 over Kemp in view of Schlachter and Deodhar are withdrawn. Therefore, the following rejection is a second non-final rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 47-49 and 58-62 are rejected under 35 U.S.C. 103 as being unpatentable over Kragness et al. (US 2015/0330072) (Kragness) in view of Grove (US 2007/0197114).
Regarding claims 47 and 58
Kragness teaches an acoustic ceiling board comprising a substrate, a veil, and a coating, wherein the coating is present in an amount of about 110 to about 135 dry g/m2. The coating includes a binder, inorganic pigment particles in an amount ranging from 35 to 90 wt. % of the coating composition on a dry solid basis, a carrier, and an ionic dispersant. The substrate comprises a first major side, a second major side, and peripheral lateral sides extending all the way around a core which collectively define a perimeter edge of the substrate that in turn defines a length and width. The first major side of the substrate is joined to the inward side of the veil with an adhesive. The coating is applied to the outward side of the veil. See, e.g., abstract and paragraphs [0001], [0018-0023], [0048], [0050], [0053-0055], and [0061].
The substrate correspond to the claimed body. Any of the peripheral lateral sides extending all around the core corresponds to the upper surface and the opposite peripheral lateral side corresponds to the lower surface. The first major side corresponds to the side surface extending between the upper surface and the lower surface. Therefore, the coating is applied to the side surface, as the veil is attached to the first major side.  
	Kragness does not explicitly teach the glass transition temperature of the binder is room temperature. 
	With respect to the difference, Grove a wear resistant coating composition comprising pigment particles, a dispersant, and binder for a veil for use in a ceiling board. The binder comprises an acrylic copolymer and possesses a low glass transition temperature in the range of -30 to 25ºC. See, e.g., abstract and paragraphs [0001], [0029], [0034], and [0036]. 25ºC is less room temperature as room temperature is defined as 21 to 40ºC in Applicant’s specification. Paragraph [0039]. 
	Grove and Kragness are analogous art as they are both drawn to coated veils for ceiling boards. 
	In light of the disclosure of Grove, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an acrylic copolymer possessing a glass temperature in the range of -30 to 25ºC as the binder of Kragness, in order to form a coated veil for a ceiling board with predictable success, as Grove teaches an acrylic copolymer possessing a glass temperature in the range of -30 to 25ºC is a suitable binder for holding particles of a coating, and thereby arrive at the claimed invention.

Regarding claim 48
Kragness in view of Groves teaches all of the limitations of claim 47 above, however Kragness does not explicitly teach the thickness of the coating. 
With respect to the difference, Grove teaches the thickness of the coating layer on a veil for a ceiling board should be sufficient enough to prevent the flow of gypsum entirely through the coated veil, such as from 0.05 to 0.20 mm. It is desirable for the coating layer to be as think as possible but not too thin such that the gypsum can pass through the coating layer. Paragraphs [0011] and [0048]. 
	Grove and Kragness are analogous art as they are both drawn to coated veils for ceiling boards. 
In light of the motivation as provided by Grove, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the coating of Kragness in view of Grove such that the thickness is in the range of 0.05 to 0.20 mm, in order to prevent the flow of gypsum through the coated veil, and thereby arrive at the claimed invention. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 49
Kragness in view of Groves teaches all of the limitations of claim 47 above, including the acrylic copolymer binder possessing a glass transition temperature in the range of -30 to 25ºC. Kragness further teaches the pigment to binder ratio is in the range from about 0.1:1 to about 90:1 on a dry solids basis. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claims 59-61
Kragness further teaches the substrate is formed of mineral wool, slag wool, rock wool, fiberglass, or a combination of two or more thereof. The substrate further comprises a polymeric binder. The substrate is prepared by an air-lay method. Paragraphs [0024], [0026], [0028], and [0032]. Given the substrate is comprises an air-laid web, it is clear the substrate is porous substrate. Further, Kragness teaches the non-woven veil facilitates airflow through the acoustic panel. Paragraph [0040]. As there is airflow through the panel and the panel comprises the substrate, it is clear there is airflow through the substrate. Therefore, the substrate is porous. 

Regarding claim 62
Kragness further teaches the thickness of the substrate is from about 10 to about 30 mm. Paragraph [0062]. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Claims 47-50 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al. (US 6,749,920) (Caldwell) in view of Deodhar et al. (US 2003/0113572) (Deodhar), taken in view of evidence provided by Palm et al. (US 2008/0179775) (Palm).
Regarding claims 47 and 58
Caldwell teaches a high solids coating comprising a combination of a relatively coarse filler and latex binder. The coating is applied to a mineral fiber board ceiling tile and provides an extremely hard and durable surface on the mineral fiber board ceiling tiles. The relatively coarse fillers are preferably inorganic particles. The high solids coating comprises 72.44% by weight of an inorganic pigment, an acrylic latex binder, and an ionic dispersant. See, e.g., abstract and col. 2, lines 50-65, col. 2 line 66 – col. 3 line, 10, col. 3, lines 13-19, and col. 3, lines 25-45. As evidenced by Lubrizol, the glass transition temperature is 5ºC. See Carbobond 26373 product data sheet. 35ºC is less room temperature as room temperature is defined as 21 to 40ºC in Applicant’s specification. Paragraph [0039]. 
Caldwell teaches the high solids coating is applied to the surface of a mineral fiber board ceiling tile. It is known to one of ordinary skill in the art that a mineral fiber board ceiling tile inherently possesses a body comprising an upper surface opposite a lower surface and a side surface extending between the upper and the lower surface. Furthermore, any surface of the mineral fiber board ceiling tile with the coating applied thereto corresponds to a side surface, as any surface of the mineral fiber board ceiling tile would exist between an upper surface and a lower surface opposite the upper surface.

Given that the material of the surface coating of Caldwell is substantially identical to the surface coating as used in the present invention, as set forth above, it is clear that the surface coating of Caldwell would intrinsically be thixotropic, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I). 

Caldwell does not explicitly teach the amount of the coating is applied to the mineral fiber board ceiling tile. 

With respect to the difference, Deodhar teaches a coating for gypsum board, wherein gypsum board is a well known building material primarily used as a ceiling material. An important feature of a coating for gypsum board relates to the weight of the coating composition applied to the wallboard. The coating weight is sufficiently heavy to yield a durable coating, while balancing other concerns such as porosity and cost. See, e.g., abstract and paragraphs [0001-0002] and [0033].
Deodhar and Caldwell are analogous art as they are both drawn to coatings for ceiling boards. 
It therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to vary the amount of thixotropic surface coating applied to the surface of the ceiling tile, including over the claimed amount, in order to ensure the thixotropic surface coating is heavy enough to yield a durable coating, while balancing other concerns such as porosity and cost, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, as described in MPEP 2144.05.

Regarding claim 48
Caldwell further teaches the surface coating has a thickness in the range from about 10 to about 50 mils (i.e., about 254 to about 1270 microns). Col. 3, lines 40-45 and claims 5 and 13. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 49
	Caldwell in view of Deodhar teaches all of the limitations of claim 1 above, including the glass transition temperature of the binder is less than 18ºC. Caldwell further teaches the pigment to binder ratio is 4.4:1. Col. 3, lines 25-45. 

Regarding claim 50
While Caldwell in view of Deodhar does not explicitly disclose the coating on the edge being substantially continuous, given Caldwell in view of Deodhar does not disclose the coating being “discontinuous”, it would have been obvious to one of ordinary skill in the art to ensure the coating of Caldwell in view of Deodhar is substantially continuous, in order to provide a finished appearance, and thereby arrive the claimed invention.

Claims 59-62 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al. (US 6,749,920) (Caldwell) in view of Deodhar et al. (US 2003/0113572) (Deodhar), as applied in claim 47 above, and further in view of Kemp et al. (US 2015/0308111) (Kemp). 
Regarding claims 59-62
Caldwell in view of Deodhar teaches all of the limitations of claim 47 above, however does not teach the mineral fiber board is porous.  
	With respect to the difference, Kemp teaches a ceiling tile comprising an air-laid fiberglass layer and a mineral wool layer. The ceiling tile is porous. The ceiling tile has a thickness in the range of about 0.375 to about 1.625 inches. (i.e., about 9.525 mm to about 41.275 mm). See, e.g., abstract and paragraphs [0006], [0015], [0017], and [0038].
	Kemp and Caldwell in view of Deodhar are analogous art as they are both drawn to ceiling tiles. 
	In light of the disclosure of  Kemp, it therefore would have been obvious to one ordinary skill in the art before the effective filing date of the invention to use a mineral fiber board that is porous, comprises an air-laid fiberglass layer and a mineral wool layer, and possesses a  thickness in the range of about 0.375 to about 1.625 inches as the ceiling tile of Caldwell in view of Deodhar, in order to produce a coated ceiling tile with predictable success, as Kemp teaches a porous mineral fiberboard comprising fiberglass and mineral wool having a thickness in the range of about 0.375 to about 1.625 inches is suitable for use as a ceiling tile, and thereby arrive at the claimed invention. 

Allowable Subject Matter
Claims 63, 65-70, and 73-76 are allowable. 

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 10/20/2021, with respect to the 35 U.S.C 103 rejections of claims 47-50 and 58-62 have been fully considered and it is agreed none of the references teaches an ionic dispersant. Therefore, the previous 35 U.S.C. 103 rejection of claims 47-50 and 58-62 over Kemp in view of Schlachter and Deodhar are withdrawn. However, upon further search and consideration, a new reference has come to the attention of the Examiner. Therefore, the following rejection is a second non-final rejection. 

Applicant’s arguments, see pages 9-13, filed 10/20/2021, with respect to the rejections of claims 63, 65-70, and 73-76, have been fully considered and it is agreed none of the references teaches the presence of a binder comprising a carboxylated polyvinyl acetate. Therefore, the previous 35 U.S.C. 103 rejections over claims 63, 65-70, and 73-76 are withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        
/C.X.N./Examiner, Art Unit 1789